ON REHEARING.
Mr. Justice Brewster
delivered the opinion of the Court.
Having again carefully studied the statement of facts and other relevant parts of the record in considering petitioners’ earnest and able motion for rehearing, we find it necessary to write on some propositions urged by them in connection with our holding that standard medical authorities cannot be taken as original evidence.
In our original opinion we said, “In their questioning of respondent as well as of their own witnesses, Drs. Bloom and Lerner, petitioners read a number of excerpts from standard medical authorities and now urge them as evidence of proximate cause.” Petitioners say that nowhere in the course of this appeal have they relied on any quotation from any medical authority read to Doctors Bloom and Lerner to establish proximate cause but have urged for that purpose only excerpts from medical authorities read to respondent. We accept the correction.
Petitioners now urge three of these excerpts and say that since respondent, an adverse witness, agreed with them they amounted to admissions and therefore became competent evidence of proximate cause. We shall deal with only two of these because the third clearly relates not to proximate cause but only to1 the issue of negligence.
*11One such quotation was embraced in the following question to respondent and his answer:
“Q. On page 610 of your text, which your attorney has kindly loaned me, that is, Key and Conwell on Fractures, Dislocations and Sprains, third edition, there appears this statement. That is with reference to diagnosis. Tn a typical case there is a history of a fracture usually at the elbow, which has been treated by tight splints, bandages or cast, and (in) which intense pain and swelling had followed the treatment. As a rule the contracture is not noted early, but becomes evident after the dressings have been removed and continues to progress over a period of months and may reach such a degree that the strongly flexed fingers press into the palm of the hand and cause pressure sores.’ Do you agree with that?”
“A. Yes, assuming that a too tight cast has been applied.” ¡
Petitioners say that this “yes” must be taken without qualification since there was testimony that the bandage was too tight, under the rule that their testimony must be accepted as true in testing the correctness of the trial court’s action in instructing a verdict. Be that as it may, we know of no rule of law which would render one isolated question and answer an admission when the absolute contrary clearly appears from other questions and answers in the context. The five questions asked respondent and his answers thereto immediately following the question and answer above quoted are:
“Q. That is, the typical case or usual case of Volkmann’s paralysis is caused by a too tight bandage?”
“A. No, sir, it says it is a possible case. You make that a general term, that it applies to a typical case.”
“Q. I am reading from the text which says, Tn a typical case there is a history of a fracture, usually at the elbow, which has been treated by tight splints, bandages or cast, and in which intense pain and swelling followed the treatment.’ Is that typical?”
“A. That could be typical but not necessarily so.”
“Q. But that is usually the typical case?”
“A. It is a sample of a typical case, is that what you mean?” “Q. No, I am asking you if — ”
“A. (Interrupting) If it can happen?
“Q. No, I am asking if it is not the usual and customary cause of Volkmann’s contracture, namely, tight bandage?”
“A. That used to be considered so, but it is not today.”
In that state of the record it simply cannot be said that re*12sptindent admitted the correctness of the quoted text. On the contrary, he expressly denied its correctness.
The other excerpt from a recognized medical authority relied upon by petitioners as constituting an admission by respondent appears in the following question and answer:
“Q. Do you agree with this statement: ‘The dressing may not have been too tight when it was applied but the arm may have continued to swell and caused it to be too tight later. Consequently no physician or surgeon should apply a Bolar splint or circular bandage or cast to a forearm or place an elbow in acute flexion unless he can see or get a reliable report on the patient from four to twelve hours later and unless he can recognize the symptoms of Volkmann’s ischemic paralysis on sight or when they are reported to him?’ Do you agree with that statement?”
“A. Yes, sir.”
Petitioners say: “The effect of the admission by Dr. Bourdon on the witness stand is to make that statement his statement. He admits it to be true.” But we cannot agree to their conclusion, because of the questions and answers immediately following those just quoted. They are:
“Q. Do you agree with the statement from four to twelve hours later?”
“A. Well, it said if there was a report from some one that observed it.”
“Q. You just read it here.
“A. Well, this child didn’t have a Bolar splint, nor did he have a circular bandage. And it says a reliable report on the patient. I think that is correct.”
“Q. This bandage, you say, was not what you call a Bolar splint?”
“A. Yes, sir.
“Q. Wouldn’t that same statement hold true with reference to the bandage you put on this arm?”
“A. No, sir, because a circular cast or bandage would go completely around each member, where the reduction I put on each side, going across, not around, as they were previously described. There were strips of adhesive that would be enough to hold the upper and forearm in approximation, but they did not go completely around.”
Respondent cannot be held to have admitted bad effects growing out of the use of a Bolar splint or a circular bandage *13when he said in the very next breath that he had used no such splint or bandage and asserted that the statement in question was not true as to the bandage he did use.
Petitioners’ motion for rehearing is overruled.
Opinion delivered April 27, 1949.